

113 HR 3357 IH: Early Childhood Education Professional Improvement Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3357IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Ms. Meng (for herself and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Education to make grants to States to improve the knowledge, credentials, compensation, and professional development of early childhood educators working with children in early childhood education programs.1.Short titleThis Act may be cited as the Early Childhood Education Professional Improvement Act of 2013.2.PurposeThe purpose of this Act is to provide assistance to States to improve the knowledge, credentials, compensation, and professional development of early childhood educators working with children in early childhood education programs.3.DefinitionsIn this Act:(1)The term early childhood education program means a Head Start Program carried out under the Head Start Act (42 U.S.C. 9831 et seq.), a State-funded prekindergarten program, a licensed child care serving prekindergarten children, and special education preschool.(2)The term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).4.Program authorizedThe Secretary of Education, in consultation with the Secretary of Health and Human Services, is authorized to award grants to States to implement and administer the activities described in section 6.5.Applications(a)In generalEach State desiring a grant under this Act shall submit an application to the Secretary of Education at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.(b)ContentsEach application submitted under subsection (a) shall include a description of the State’s comprehensive early childhood professional development system, including the following:(1)A description of how the State’s system was developed in collaboration with the State Advisory Council on Early Childhood Education and Care designated or established under section 642B of the Head Start Act, the State agency responsible for administering childcare, the State Head Start collaboration director, the State educational agency, institutions of higher education, organizations that represent early childhood educators, and credible early childhood education professional organizations.(2)A designation of a State agency to administer the grant program.(3)A description of how the State’s system provides—(A)an oversight structure for the system;(B)professional standards and competencies;(C)a career lattice;(D)coordination with State higher education agencies, higher education accrediting bodies, and accredited two- and four-year institutions of higher education;(E)encouragement of articulation agreements between two- and four-year institutions of higher education and credit-bearing opportunities and articulation agreements that recognize prior learning and expertise;(F)more accessible higher education for working learners through offering of college courses at accessible time and locations, with particular attention to rural areas;(G)support to adult learners who are dual language learners, or come from low-income or minority communities;(H)use of workforce data to assess the State’s workforce needs; and(I)its financing over time.6.State use of fundsA State that receives a grant under this Act shall ensure that grant funds are used to carry out the following:(1)To provide scholarships to cover the costs of tuition, fees, materials, transportation, paid substitutes, and release time for preschool teachers employed in an early childhood education program to pursue a bachelor’s degree in early childhood education or a closely related field.(2)To support preschool teachers employed in an early childhood education program, and who have obtained a bachelor’s degree in a field other than early childhood education or a closely related field, to attain a credential, licensure, or endorsement that demonstrates competence in early childhood education.(3)To increase compensation for teachers who are enrolled and making progress toward a degree in early childhood education and to provide parity of compensation upon completion of such degree and retention in the early childhood education program.(4)To provide ongoing professional development opportunities to preschool teachers and teacher assistants employed in an early childhood education program that address—(A)all areas of child development and learning (cognitive, social, emotional, and physical);(B)teacher-child interaction;(C)family engagement; and(D)cultural competence for working with a diversity of children (including children with special needs and dual language learners) and families.7.Supplement not supplantGrant funds provided under this Act shall supplement, and not supplant, other Federal, State, and local funds that are available for early childhood educator preparation and professional development.8.Maintenance of effortA State that receives funds under this Act for a fiscal year shall maintain the fiscal effort provided by the State for the activities supported by the funds under this Act at a level equal to or greater than the level of such fiscal effort for the preceding fiscal year.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal years 2014 through 2019.